


EXHIBIT 10(rr)
DARDEN RESTAURANTS, INC.


CHANGE IN CONTROL AGREEMENT


THIS CHANGE IN CONTROL AGREEMENT (the “Agreement”) between Darden Restaurants,
Inc., a Florida corporation (the “Company”), and [NAME OF EXECUTIVE] (the
“Executive”) is hereby entered into as of the date this Agreement is signed by
the Executive.


WHEREAS, the Company considers it essential to foster the continuous employment
of the Executive and recognizes that the possibility of a Change in Control (as
hereinafter defined) of the Company exists and that such possibility, and the
uncertainty that it may cause, may result in the departure or distraction of the
Executive, to the detriment of the Company and its stockholders; and


WHEREAS, the Company desires to encourage the continued employment of the
Executive by the Company and wants assurance that it shall have the continued
dedication, loyalty and service of, and the availability of objective advice and
counsel from, the Executive notwithstanding the possibility, threat or
occurrence of a Change in Control.


NOW, THEREFORE, in consideration of the mutual promises and agreements contained
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
hereby agree as follows:


1.Certain Definitions. In addition to those terms elsewhere defined herein, when
used herein, the following capitalized terms shall have the meanings indicated
below in this Section 1.


(a)“Accounting Firm” means a nationally recognized accounting firm, or
actuarial, benefits or compensation consulting firm (with experience in
performing the calculations regarding the applicability of Code Section 280G and
of the tax imposed by Code Section 4999) selected by the Company immediately
prior to a Change in Control.


(b)“Base Salary” means the Executive’s annual base salary at the rate in effect
at the time the Notice of Termination was given without giving effect to any
reduction thereof that would constitute grounds for a resignation for Good
Reason.


(c)“Board” means the Board of Directors of the Company.


(d)“Cause” means (i) an act or acts of fraud or misappropriation on the
Executive’s part which result in or are intended to result in the Executive’s
personal enrichment at the expense of the Company and which constitute a
criminal offense under State or Federal laws, (ii) the Executive’s continued
failure to substantially perform the Executive’s duties with the Company (other
than any such failure resulting from the Executive’s incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Executive by [for the CEO: the Applicable Board (as defined
below) / for other executives: the Chief Executive Officer of the Company],
which demand specifically identifies the manner in which [for the CEO: the
Applicable Board / for other executives: the Chief Executive Officer of the
Company] believes that the Executive has not substantially performed the
Executive’s duties; (iii) the Executive’s willful engagement in conduct that is
demonstrably and materially injurious to the Company, monetarily or otherwise;
or (iv) the



--------------------------------------------------------------------------------




Executive’s conviction of, or entering into a plea of either guilty or nolo
contendere to, any felony, including, but not limited to, a felony involving
moral turpitude, embezzlement, theft or similar act that occurred during or in
the course of the Executive’s employment with the Company.


The Executive’s termination of employment shall not be deemed to be for “Cause”
unless and until the Company delivers to the Executive a copy of a resolution
duly adopted by the affirmative vote of a majority of the Board, or if the
Company is not the ultimate parent corporation of the Affiliated Companies (as
defined below) and is not publicly-traded, the board of directors of the
ultimate parent of the Company (the “Applicable Board”) (excluding the
Executive, if the Executive is a member of the Applicable Board), finding that
the Executive is guilty of the conduct described in any of clauses (i)-(iv)
above, after having afforded the Executive a reasonable opportunity to appear in
person together with counsel before the Applicable Board and to present such
evidence as the Executive deemed appropriate. For purposes of this Agreement, an
act, or failure to act, shall not be deemed to be “willful” unless it is done,
or omitted to be done, by the Executive in bad faith or without a reasonable
belief that the action or omission was in the best interests of the Company.


(e)“Change in Control” means:


i.Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 1(e), the following acquisitions shall not
constitute a Change of Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by, controlling or under common control with the Company (an
“Affiliated Company”) or (D) any acquisition pursuant to a transaction that
complies with Sections 1(e)(ii)(x), (y) and (z);


ii.Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (x) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (y) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially



--------------------------------------------------------------------------------




owns, directly or indirectly, 30% or more of, respectively, the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
of the entity resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such entity, except to the
extent that such ownership existed prior to the Business Combination, and (z) at
least a majority of the members of the board of directors (or, for a
non-corporate entity, equivalent governing body) of the entity resulting from
such Business Combination were members of the Board at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination; or


iii.Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.


(f)“Code” means the Internal Revenue Code of 1986, as amended.


(g)“Date of Termination” means (i) if the Executive’s employment is terminated
by the Company for Cause, the date of receipt of the Notice of Termination for
Cause or any later date specified therein (which date shall be not more than
thirty (30) days after giving such notice), as the case may be, (ii) if the
Executive’s employment is terminated by the Executive for Good Reason, the 30th
day following receipt by the Company of the Notice of Termination for Good
Reason if the Company fails to cure the condition giving rise to Good Reason
during the 30-day cure period, or any later date specified therein, as the case
may be, provided that such date may not be more than sixty (60) days following
the Company’s receipt of the Notice of Termination, (iii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
date on which the Company notifies the Executive of such termination, (iv) if
the Executive’s employment is terminated by reason of death or Disability, the
date of death of the Executive or the date on which it is determined that the
Executive has a Disability, as the case may be, and (v) if the Executive’s
employment is terminated by the Executive without Good Reason (and not due to
Disability), the date of receipt of the Notice of Termination or any later date
specified therein (which date shall be not more than thirty (30) days after
giving such notice), as the case may be. Notwithstanding the foregoing, in no
event shall the Date of Termination occur until the Executive experiences a
“separation from service” within the meaning of Section 409A of the Code, and
the date on which such separation from service takes place shall be the “Date of
Termination.”


(h)“Disability” means a physical or mental disability which materially
interferes with the capacity of the Executive in fulfilling the Executive’s
responsibilities and which shall qualify the Executive for disability benefits
under the Company-sponsored plan in which the Executive participates.


(i)“Effective Date” means the first date during the Contract Period (as defined
in Section 2 hereof) on which a Change in Control occurs.


(j)“Excise Tax” means, collectively, (i) the tax imposed by Section 4999 of the
Code, (ii) any similar tax imposed by state or local law, and (iii) any interest
or penalties with respect to any tax described in clause (i) or (ii).


(k)“Good Reason” means:


i.    without the express written consent of the Executive (A) the assignment to
the Executive of any duties inconsistent in any substantial respect with the
Executive’s position, authority



--------------------------------------------------------------------------------




or responsibilities as in effect during the 90-day period immediately preceding
the Effective Date or (B) any other substantial adverse change in such position
(including titles), authority or responsibilities;


ii.    a material reduction in the Executive’s base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the Effective Date, other than (A) an inadvertent
failure remedied by the Company promptly after receipt of notice thereof given
by the Executive or (B) with respect to aggregate employee benefits only, any
such failure resulting from an across-the-board reduction in employee benefits
applicable to all similarly situated employees of the Company generally; or


iii.    any failure by the Company to obtain the assumption and agreement to
perform this Agreement by a successor as contemplated by Section 9(e).


The Executive shall only have Good Reason if (A) the Executive has provided
Notice of Termination to the Company of any of the foregoing conditions within
ninety (90) days of the initial existence of the condition, (B) the Company has
been given at least thirty (30) days following receipt of such notice to cure
such condition, and (C) if such condition is not cured within such thirty (30)
day period, the Executive actually terminates employment within sixty (60) days
after the Notice of Termination. The Executive’s mental or physical incapacity
following the occurrence of an event described above in clauses (i) through
(iii) shall not affect the Executive’s ability to terminate employment for Good
Reason and the Executive’s death following delivery of a Notice of Termination
for Good Reason shall not affect the Executive’s estate’s entitlement to
severance payments provided hereunder upon a termination of employment for Good
Reason.


(l)“Notice of Termination” means a written notice of termination of employment
for Cause given by the Company to the Executive or a written notice of
termination of employment for Good Reason or otherwise given by the Executive to
the Company, in either case in the manner specified in Section 9(k), which (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Executive’s employment under the provision so
indicated and (iii) specifies the Date of Termination.


(m)“Qualifying Termination” means the Executive’s termination of employment
initiated by the Company other than for Cause or by reason of the Executive’s
death or Disability, or initiated by the Executive for Good Reason, in either
case during the time period commencing on the Effective Date and continuing
until the earlier of (i) the two-year anniversary of such date and (ii) the date
of the Executive’s termination of employment by reason of death or Disability.


(n)“Release” means an agreement under which the Executive provides a release of
claims against the Company in a form provided to the Executive by the Company in
connection with the payment of the severance benefits under this Agreement.


(o)“Release Consideration Period” means the period of time specified by the
Release, not to exceed forty-five (45) days, during which the Executive is
permitted to consider whether or not to sign the Release.


(p)“Release Revocation Period” means the period of time specified by the
Release, not to exceed seven (7) days, during which the Executive is permitted
to revoke the executed Release.





--------------------------------------------------------------------------------




(q)“Target Bonus” means the Executive’s target annual cash incentive in effect
for the fiscal year in which the Date of Termination occurs.


2.Contract Period. The “Contract Period” is the period commencing on the date
this Agreement is signed by the Executive and ending on the next December 31
after such date; provided that, on such December 31, and on each annual
anniversary of such date (such date and each annual anniversary thereof shall be
hereinafter referred to as the “Renewal Date”), unless previously terminated,
the Contract Period shall be automatically extended for one additional year,
unless at least thirty (30) days prior to any Renewal Date, the Company shall
give notice to the Executive that the Contract Period shall not be so extended,
in which case this Agreement shall terminate on such next December 31 (the
“Expiration Date”). Notwithstanding the foregoing, in the event that a Change in
Control occurs prior to the Expiration Date, this Agreement shall remain
effective indefinitely thereafter with respect to any and all consequences
flowing from that Change in Control under the terms of this Agreement. However,
after a Change in Control, the Company may terminate this Agreement with respect
to any further Change in Control that might occur after a future Renewal Date by
giving a notice of non-renewal to the Executive as contemplated above in this
Section 2.


3.Obligations of the Company upon Qualifying Termination. Upon a Qualifying
Termination, the Executive shall be entitled to receive the payments described
in this Section 3, subject to the Release requirement specified below. Within
seven (7) days following the Date of Termination, the Company shall provide the
Executive with a Release substantially in the form of the Release attached
hereto as Exhibit A. As a condition of receiving the severance payment described
in Section 3(b) below, the Executive must execute and deliver the Release to the
Company within the Release Consideration Period, the Release Revocation Period
must expire without revocation of the Release by the Executive, and the
Executive must comply with the restrictive covenants set out in Section 6
hereof. In the event the Executive breaches one or more of such restrictive
covenants, the Executive shall forfeit or repay to the Company, as applicable,
the amount of such severance payment.


(a)    The Company shall pay to the Executive, in a lump sum in cash within
thirty (30) days after the Date of Termination, the Executive’s Base Salary
through the Date of Termination if not theretofore paid (the “Accrued Base
Salary”).


(b)    The Company shall pay to the Executive, in a lump sum in cash within
sixty (60) days after the Date of Termination (except as provided in Section 7
hereof), the aggregate of the following amounts:


i.    an amount equal to [for the CEO: two (2) times / for other executives: one
and one-half (1.5) times] the sum of (i) the Base Salary and (ii) the Target
Bonus; and


ii.    an amount equal to [for the CEO: twenty-four (24) / for other executives:
eighteen (18)] times the monthly COBRA charge in effect on the Date of
Termination for the type of Company-provided group health plan coverage in
effect for the Executive (e.g., family coverage) on the Date of Termination less
the monthly active employee charge for such coverage in effect on the Date of
Termination.


Notwithstanding the foregoing, if the sixty (60) day period referenced above in
this Section 3(b) will end during a different taxable year of the Executive than
the Executive’s taxable year in which the Date of Termination occurs, then, to
the extent that the severance payment provided for in this Section 3(b)
constitutes nonqualified deferred compensation subject to Section 409A of the
Code, the severance payment shall not be made earlier than the first business
day of the later of such taxable years.



--------------------------------------------------------------------------------






4.Termination of Employment due to Death or Disability. If, within two (2) years
after the Effective Date, the Executive’s employment is terminated by reason of
the Executive’s death or Disability, the Company shall pay to the Executive with
the Accrued Base Salary within thirty (30) days of the Date of Termination, and
shall have no other severance obligations under this Agreement.


5.Termination of Employment by the Executive other than for Good Reason or by
the Company for Cause. If, within two years after the Effective Date, (x) the
Executive’s employment is terminated by the Company for Cause or (y) the
Executive voluntary terminates the Executive’s employment other than for Good
Reason, the Company shall pay to the Executive the Accrued Base Salary within
thirty (30) days of the Date of Termination, and shall have no other severance
obligations under this Agreement.


6.Restrictive Covenants.


(a)    Non-Disparagement. The Executive agrees that the Company’s reputation and
goodwill in the marketplace is of utmost importance and value to the Company.
The Executive further agrees not to make, publish or cause to be published any
public or private statement or comments disparaging or defaming the Company, its
subsidiaries or affiliates, the Board or the management of those companies. The
Executive acknowledges and agrees that this prohibition extends to statements,
written or verbal, made to anyone, including but not limited to, the news media,
competitors, vendors, and employees (past and present). The Executive further
understands and agrees that this Section is a material provision of this
Agreement and that any breach of this Section shall be a material breach of this
Agreement, and that the Company would be irreparably harmed by violation of this
provision.


(b)    No Reemployment. The Executive agrees that the Executive is not eligible
for reemployment or independent contractor status with the Company and hereby
waives any claim of right to reemployment by the Company, including any of its
subsidiaries or affiliates. The Executive also agree that the Executive is not
now seeking and shall not in the future seek employment or independent
contractor status with the Company. The Executive agrees that if, for some
reason, the Executive is reemployed by the Company in any capacity, such
employment shall be immediately terminated upon the Company’s discovery of such
employment. The Executive further agrees that upon the Company’s termination of
such employment, the Executive shall make no claim whatsoever as a result of
such termination.


(c)    Cooperation. The Executive agrees that after the Date of Termination, the
Executive shall make the Executive available at reasonable times, intervals and
places for interviews, consultations, internal investigations and/or testimony
during which the Executive shall provide to the Company, or its designated
attorneys or agents, any and all information known to the Executive regarding or
relating to the Company or the Executive’s activities on behalf of the Company
pertaining to the subject matter on which the Executive’s cooperation is sought.
The Executive agrees to remain involved for so long as any such matters shall be
pending. The Executive further agrees that if the Executive is ever subpoenaed
or otherwise required by law to provide any statement or other assistance to a
party to a dispute or litigation with the Company, other than the Company, then
the Executive shall provide written notice of the circumstances requiring such
statement or other assistance, including where applicable a copy of the subpoena
or other legal writ, in such a manner and at such a time that allows the Company
to timely respond. Nothing herein shall prevent the Executive from cooperating
with co-defendants in litigation or with inquiry in a government investigation
without a need to obtain prior consent or approval from the Company; provided,
however, the Executive shall provide prompt notice of any voluntary



--------------------------------------------------------------------------------




giving of oral or written statements to such parties, and provide to the Company
a copy of any written statement so given or a summary of any oral statement
provided.


(d)    Non-Disclosure.


i.    During the course of the Executive’s employment, the Executive has
received some or all of the Company’s various Trade Secrets (as defined under
applicable law) and confidential or proprietary information, which includes the
following whether in physical or electronic form: (1) data and compilations of
data related to Business Opportunities, (2) computer software, hardware, network
and internet technology utilized, modified or enhanced by the Company or by you
in furtherance of your duties with the Company; (3) compilations of data
concerning Company products, services, customers, and end users including but
not limited to compilations concerning projected sales, new project timelines,
inventory reports, sales, and cost and expense reports; (4) compilations of
information about the Company’s employees and independent contracting
consultants; (5) the Company’s financial information, including, without
limitation, amounts charged to customers and amounts charged to the Company by
its vendors, suppliers, and service providers; (6) proposals submitted to the
Company’s customers, potential customers, wholesalers, distributors, vendors,
suppliers and service providers; (7) the Company’s marketing strategies and
compilations of marketing data; (8) compilations of data or information
concerning, and communications and agreements with, vendors, suppliers and
licensors to the Company and other sources of technology, products, services or
components used in the Company’s business; (9) the Company’s research and
development records and data; and (10) any summary, extract or analysis of such
information together with information that has been received or disclosed to the
Company by any third party as to which the Company has an obligation to treat as
confidential (all of which constitutes “Confidential Information”). “Business
Opportunities” means all ideas, concepts or information received or developed
(in whatever form) by the Executive concerning any business, transaction or
potential transaction that constitutes or may constitute an opportunity for the
Company to earn a fee or income, specifically including those relationships that
were initiated, nourished or developed at the Company’s expense. Confidential
Information does not include data or information: (1) which has been voluntarily
disclosed to the public by the Company, except where such public disclosure has
been made by you without authorization from the Company; (2) which has been
independently developed and disclosed by others; or (3) which has otherwise
entered the public domain through lawful means.


ii.    All Confidential Information, Trade Secrets, and all physical and
electronic embodiments thereof are confidential and are and shall remain the
sole and exclusive property of the Company. For a period of five (5) years
following the date on which the Executive’s employment with the Company
terminates, the Executive agrees that the Executive shall protect any such
Confidential Information and Trade Secrets and shall not, except in connection
with the performance of your remaining duties for the Company, use, disclose or
otherwise copy, reproduce, distribute or otherwise disseminate any such
Confidential Information or Trade Secrets, or any physical or electronic
embodiments thereof, to any third party; provided, however, that the Executive
may make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event the Executive
shall promptly notify the Company of such order or subpoena to provide the
Company an opportunity to protect its interests.


iii.    As of the date on which the Executive’s employment with the Company
terminates, the Executive agrees to promptly deliver to the Company all property
belonging to the Company, including but without limitation, all Confidential
Information, Trade Secrets and all electronic



--------------------------------------------------------------------------------




and physical embodiments thereof, all Company files, customer lists, management
reports, memoranda, research, Company forms, financial data and reports ,
computers, phones, personal digital assistants, books, records, videos, cards,
keys, Company credit cards and other documents (including but not limited to all
such data and documents in electronic form) supplied to or created by the
Executive in connection with the Executive’s employment with the Company
(including all copies of the foregoing) in the Executive’s possession or
control, and all of the Company’s equipment and other materials in the
Executive’s possession or control (collectively “Company Property”). The
Executive agrees to allow the Company, at its request, to verify return of
Company Property and documents and information and/or permanent deletion of the
same, through inspection of personal computers, personal storage media, third
party websites, third party e-mail systems, personal digital assistant devices,
cell phones and/or social networking sites on which Company information was
stored during the Executive’s employment with the Company.


iv.    Nothing contained herein shall be in derogation or a limitation of the
rights of the Company to enforce its rights or the Executive’s duties under the
applicable law relating to Trade Secrets.


(e)    Non-Competition. The Executive agrees that for a period of twenty-four
(24) months following the Date of Termination (the “Restricted Period”), the
Executive shall not provide or perform the same or substantially similar
services that the Executive provided to the Company, on behalf of any Direct
Competitor, directly (i.e., as an officer or employee) or indirectly (i.e., as
an independent contractor, consultant, advisor, board member, agent,
shareholder, investor, joint venturer, or partner), anywhere within the United
States of America (the “Territory”). “Direct Competitor” means any individual,
partnership, corporation, limited liability company, association, or other
group, however organized, who competes with the Company in the full service
restaurant business. Nothing in this provision shall divest the Executive from
the right to acquire as a passive investor (with no involvement in the
operations or management of the business) up to 1% of any class of securities
which is: (i) issued by any Direct Competitor, and (ii) publicly traded on a
national securities exchange or over-the-counter market.


(f)    Non-Solicitation. The Executive agrees that the Executive shall not at
any time during the Restricted Period, on behalf of the Executive or any other
Person, directly or by assisting others, solicit, induce, encourage or cause any
of the Company’s vendors, suppliers, licensees, or other Persons with whom the
Company has a contractual relationship and with whom the Executive has had
Material Contact during the last two years of the Executive’s employment, to
cease doing business with the Company or to do business with a Direct
Competitor. “Material Contact” means contact between the Executive and a Person:
(1) with whom or which the Executive dealt on behalf of the Company; (2) whose
dealings with the Company were coordinated or supervised by the Executive; (3)
about whom the Executive obtained Confidential Information in the ordinary
course of business as a result of the Executive’s association with the Company;
or (4) who receives products or services authorized by the Company, the sale or
provision of which results or resulted in compensation, commission, or earnings
for the Executive within two (2) years prior to the Date of Termination.
“Person” means any individual, firm, partnership, association, corporation,
limited liability entity, trust, venture or other business organization, entity
or enterprise.


(g)    Non-Recruitment. The Executive agrees that during the Restricted Period,
the Executive shall not, on behalf of the Executive or any other Person,
directly or by assisting others, solicit, induce, persuade, or encourage, or
attempt to solicit, induce, persuade, or encourage, any individual employed by
the Company, with whom the Executive has worked, to terminate such employee’s
position with the Company, whether or not



--------------------------------------------------------------------------------




such employee is a full-time or temporary employee of the Company and whether or
not such employment is pursuant to a written agreement, for a determined period,
or at shall. The provisions of this Section 6(g) shall only apply to those
individuals employed by the Company at the time of solicitation or attempted
solicitation.


(h)    Acknowledgements. The Executive acknowledges that the Company is in the
business of marketing, developing and establishing its restaurant brands and
concepts on a nationwide basis and that the Company makes substantial
investments and has established substantial goodwill associated with its
restaurant brands and concepts, supplier relationships and marketing programs
throughout the United States. The Executive therefore acknowledges that the
Territory in which the Company’s business is conducted is, at the very least,
throughout the United States. The Executive further acknowledges and agrees that
it is fair and reasonable for the Company to take steps to protect its
Confidential Information, Trade Secrets, good shall, business relationships,
employees, economic advantages, and/or other legitimate business interests from
the risk of misappropriation of or harm to its Confidential Information, Trade
Secrets, goodwill, business relationships, employees, economic advantages,
and/or other legitimate business interests. The Executive acknowledges that the
consideration, including this Agreement and the Confidential Information and
Trade Secrets provided to the Executive, gives rise to the Company’s interest in
restraining the Executive from competing with the Company and that any
limitations as to time, geographic scope and scope of activity to be restrained
are reasonable and do not impose a greater restraint than is necessary to
protect Company’s Confidential Information, Trade Secrets, good shall, business
relationships, employees, economic advantages, and/or other legitimate business
interests, and shall not prevent the Executive from earning a livelihood.


(i)    Survival of Covenants. The provisions and restrictive covenants in this
Section 6 shall survive the expiration or termination of this Agreement for any
reason. The Executive agrees not to challenge the enforceability or scope of the
provisions and restrictive covenants in this Section 6. The Executive further
agrees to notify all future persons, or businesses, with which the Executive
becomes affiliated or employed by, of the provisions and restrictions set forth
in this Section 6, prior to the commencement of any such affiliation or
employment.


(j)    Injunctive Relief. The Executive acknowledges that if the Executive
breaches or threatens to breach any of the provisions of this Agreement, the
Executive’s actions shall cause irreparable harm and damage to the Company which
cannot be compensated by damages alone. Accordingly, if the Executive breaches
or threatens to breach any of the provisions of this Agreement, the Company
shall be entitled to injunctive relief, in addition to any other rights or
remedies the Company may have. The Executive hereby waives the requirement for a
bond by the Company as a condition to seeking injunctive relief. The existence
of any claim or cause of action by the Executive against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the Executive’s agreements under this Agreement.


(k)    Extinguishment of Rights and Return of Consideration. Upon the Company’s
good faith determination of a violation by the Executive of any of the terms of
this Section 6, the Executive understands and agrees that, in addition to the
Company’s rights to obtain injunctive relief and damages for such violation, any
and all rights to any payments or benefits under this Agreement, whether vested
or unvested, shall be extinguished, and that the Executive shall be obligated to
return any consideration paid to the Executive in exchange for the promises
contained herein.


7.Section 409A. It is the intent of the Company that this Agreement comply with
the requirements of Section 409A of the Code and all guidance issued thereunder
by the U.S. Internal Revenue Service (“Section



--------------------------------------------------------------------------------




409A”) with respect to any nonqualified deferred compensation subject to Section
409A. This Agreement shall be interpreted and administered to maximize the
exemptions from Section 409A and, to the extent this Agreement provides for
deferred compensation subject to Section 409A, to comply with Section 409A and
to avoid the imposition of tax, interest and/or penalties upon the Executive
under Section 409A. Each payment under this Agreement shall be treated as a
separate payment for purposes of Section 409A. In no event may the Executive,
directly or indirectly, designate the calendar year of any payment to be made
under this Agreement. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalties that may be imposed on the Executive under
Section 409A or any damages for failing to comply with Section 409A. If the
Executive dies following the Date of Termination and prior to the payment of any
amounts delayed on account of Section 409A, such amounts shall be paid to the
personal representative of the Executive’s estate within sixty (60) days after
the date of the Executive’s death. To the extent any reimbursements or in-kind
benefits due to the Executive under this Agreement constitute nonqualified
deferred compensation subject to Section 409A, any such reimbursements or
in-kind benefits shall be paid or provided in accordance with the requirements
of Section 409A, including, without limitation, (a) in no event shall
reimbursements by the Company under this Agreement be made later than the last
day of the calendar year next following the calendar year in which the expense
was incurred, provided that the Executive shall have submitted an invoice for
such fees and expenses at least ten (10) days before the end of the calendar
year next following the calendar year in which such fees and expenses were
incurred; (b) the amount of any reimbursement (other than medical reimbursements
described in Treas. Reg. § 1.409A-3(i)(1)(iv)(B)) or in-kind benefits that the
Company is obligated to pay or provide during a given calendar year shall not
affect the amount of reimbursement or in-kind benefits that the Company is
obligated to pay or provide in any other calendar year; and (c) the Executive’s
right to have the Company pay or provide such reimbursements and in-kind
benefits may not be liquidated or exchanged for any other benefit. In the event
that the Executive is a “specified employee” within the meaning of Section 409A
of the Code (as determined in accordance with the methodology established by the
Company as in effect on the Date of Termination, amounts and benefits that
constitute nonqualified deferred compensation subject to Section 409A that would
otherwise be payable or provided during the six-month period immediately
following the Date of Termination shall instead be paid or provided on the first
business day after the date that is six (6) months following the Executive’s
Date of Termination (or, if earlier, on the date of the Executive’s death).


8.Section 280G.


(a)    The Executive shall bear all expense of, and be solely responsible for,
any Excise Tax; provided, however, in the event that the Accounting Firm shall
determine that receipt of all payments or distributions in the nature of
compensation to or for the benefit of the Executive, whether paid or payable
pursuant to this Agreement or otherwise (the “Payments”) would subject the
Executive to tax under Section 4999 of the Code, the Accounting Firm shall
determine whether the Payments shall be reduced (but not below zero) to meet the
definition of Reduced Amount (as defined below). The Payments shall be reduced
to the Reduced Amount only if the Accounting Firm determines that the Net
After-Tax Receipt (as defined below) of unreduced aggregate Payments would be
equal to or less than one-hundred ten percent (110%) of the Net After-Tax
Receipt of the aggregate Payments if the Payments were reduced to the Reduced
Amount.


(b)    If the Accounting Firm determines that aggregate Payments should be
reduced to the Reduced Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 8 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than five (5) business days following the
Effective Date, or such later date on which there has been a Payment. The
reduction of the Payments, if applicable, shall be made in the order that would
provide the Executive with the



--------------------------------------------------------------------------------




largest amount of after-tax proceeds (with such order, to the extent permitted
by Code Sections 280G and 409A designated by the Executive, or otherwise
determined by the Accounting Firm). All fees and expenses of the Accounting Firm
in implementing the provisions of this Section 8 shall be borne by the Company.
To the extent requested by the Executive, the Company shall cooperate with the
Executive in good faith in valuing services provided or to be provided by the
Executive (including without limitation, the Executive’s agreeing to refrain
from performing services pursuant to a covenant not to compete or similar
covenant) before, on or after the date of a change in ownership or control of
the Corporation (within the meaning of Q&A-2(b) of Section 280G of the Code),
such that payments in respect of such services may be considered reasonable
compensation within the meaning of Q&A-9 and Q&A-40 to Q&A-44 of Section 280G of
the Code and/or exempt from the definition of the term “parachute payment”
within the meaning of Q&A-2(a) of Section 280G of the Code in accordance with
Q&A-5(a) of Section 280G of the Code.


(c)    As a result of the uncertainty in the application of Section 4999 of the
Code, at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts shall have been paid or distributed by the Company
to or for the benefit of the Executive pursuant to this Agreement which should
not have been so paid or distributed (“Overpayment”) or that additional amounts
which shall have not been paid or distributed by the Company to or for the
benefit of the Executive pursuant to this Agreement could have been so paid or
distributed (“Underpayment”), in each case, consistent with the calculation of
the Reduced Amount hereunder. In the event that the Accounting Firm, based upon
the assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success determines that an Overpayment has been made, the
Executive shall pay any such Overpayment to the Company, without interest;
provided, however, that no amount shall be payable by the Executive to the
Company if and to the extent such payment would not either reduce the amount on
which the Executive is subject to tax under Section 1 and Section 4999 of the
Code or generate a refund of such taxes. In the event that the Accounting Firm,
based upon controlling precedent or substantial authority, determines that an
Underpayment has occurred, any such Underpayment shall be paid promptly (and in
no event later than sixty (60) days following the date on which the Underpayment
is determined) by the Company to or for the benefit of the Executive, without
interest.


(d)    For purposes of this Section 8, the following terms have the meanings set
forth below:


i.    “Reduced Amount” shall mean $1000.00 less than the greatest amount of
Payments that can be paid that would not result in the imposition of the excise
tax under Section 4999 of the Code if the Accounting Firm determines to reduce
Payments pursuant to this Section 8, and


ii.    “Net After-Tax Receipt” shall mean the present value (as determined in
accordance with Sections 280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a
Payment net of all taxes imposed on the Executive with respect thereto under
Sections 1 and 4999 of the Code and under applicable state and local laws,
determined by applying the highest marginal rate under Section 1 of the Code and
under state and local laws which applied to the Executive’s taxable income for
the immediately preceding taxable year, or such other rate(s) as the Executive
certifies, in the Executive’s sole discretion, as likely to apply to the
Executive in the relevant tax year(s).


(e)    The parties hereto shall provide the Accounting Firm access to and copies
of any books, records, and documents in their possession as reasonably requested
by the Accounting Firm, and otherwise cooperate with the Accounting Firm in
connection with the preparation and issuance of the determinations and
calculations contemplated by this Section 8. For purposes of making the
calculations required by this Section 8,



--------------------------------------------------------------------------------




the Accounting Firm may rely on reasonable, good faith interpretations
concerning the application of Code Sections 280G and 4999.


9.Miscellaneous.


(a)    Non-exclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any benefit, bonus,
incentive deferred compensation or other plan or program provided by the Company
or any of its Affiliated Companies and for which the Executive may qualify, nor
shall anything herein limit or otherwise affect such rights as the Executive may
have under any employment, stock option, performance stock units or other
agreements with the Company or any of its Affiliated Companies. Amounts which
are vested benefits or which the Executive is otherwise entitled to receive
under any plan or program of the Company or any of its Affiliated Companies at
or subsequent to the Date of Termination shall be payable in accordance with
such plan or program, except as explicitly modified by this Agreement, and shall
not in any manner be included in the determination of benefits calculated under
Section 3 hereof. Without limiting the generality of the foregoing, the
Executive’s resignation under this Agreement with or without Good Reason shall
in no way affect the Executive’s ability to terminate employment by reason of
the Executive’s “retirement” under, or to be eligible to receive benefits under,
any compensation and benefits plans, programs or arrangements of the Company or
the Affiliated Companies, including without limitation any retirement or pension
plans or arrangements or substitute plans adopted by the Company, the Affiliated
Companies or their respective successors, and any termination which otherwise
qualifies as Good Reason shall be treated as such even if it is also a
“retirement” for purposes of any such plan. Notwithstanding the foregoing, if
the Executive receives a severance payment pursuant to Section 3(b) hereof, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless otherwise specifically provided therein in a specific reference to this
Agreement.


(b)    Entire Agreement. This Agreement contains the entire understanding with
the Executive with respect to the subject matter hereof, and from and after the
Effective Date, except as specifically provided herein, this Agreement shall
supersede any other agreement between the parties with respect to the subject
matter hereof in effect immediately prior to the execution of this Agreement.


(c)    Amendment. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.


(d)    Full Settlement. The Company’s obligation to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Executive or others or by any amounts received by Executive from
others. In no event shall the Executive be obligated to seek other employment by
way of mitigation of the amounts payable to the Executive under any of the
provisions of this Agreement, and except as specifically provided in Section 8,
such amounts shall not be reduced whether or not the Executive obtains other
employment.


(e)    Successors. This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns. This Agreement shall bind any
successor of or to the Company, its assets or its businesses (whether direct or
indirect, by purchase, merger, consolidation or otherwise), in the same manner
and to the same extent that the Company would be obligated under this Agreement
if no succession had taken place. In the case of any transaction in which a
successor would not by the foregoing provision or by operation of law be bound
by this Agreement, the Company shall require such successor expressly and



--------------------------------------------------------------------------------




unconditionally to assume and agree to perform the Company’s obligations under
this Agreement, in the same manner and to the same extent that the Company would
be required to perform if no such succession had taken place. All rights under
this Agreement are personal to the Executive and, without the prior written
consent of the Company, shall not be assignable by the Executive otherwise than
by shall or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable in the event of the Executive’s death or
Disability by the Executive’s legal representatives, heirs and legatees.


(f)    Withholding of Taxes. The Company may withhold from any amount payable or
benefit provided under this Agreement such Federal, state, local, foreign and
other taxes as are required to be withheld pursuant to any applicable law or
regulation.


(g)    No Right to Employment. The Executive and the Company acknowledge that,
except as may otherwise be provided under any other written agreement between
the Executive and the Company, the employment of Executive by the Company is “at
will” and may be terminated by either the Executive or the Company at any time
prior to the Effective Date, in which case the Executive shall have no further
rights under this Agreement. Nothing contained in the Agreement shall affect
such rights to terminate, provided, however, that nothing in this Section 9(g)
shall prevent the Executive from receiving any amounts payable pursuant to
Sections 3, 4 or 5 of this Agreement in the event of a termination described in
such Sections.


(h)    Alternate Dispute Resolution. In the event of a dispute arising from or
relating to this Agreement, the parties hereto agree to attempt to resolve the
dispute through mediation by submitting the dispute to a sole mediator selected
by the parties hereto or, at the option of a party, to mediation by the American
Arbitration Association (“AAA”). Any such mediation will be held in Orange
County, Florida. Each party shall bear an equal share of the mediator’s fees and
expenses. All defenses based on passage of time shall be suspended pending the
termination of the mediation. Nothing in this Section 9(h) shall be construed to
preclude any party from seeking injunctive relief in order to protect its rights
pending mediation. In the event mediation is unsuccessful, the parties hereto
agree to submit the matter for binding arbitration by AAA and in accordance with
the applicable AAA rules. Any such arbitration will be conducted in Orange
County, Florida. Each party shall bear an equal share of the arbitrator’s fees
and expenses, any costs for the hearing facility and any costs of AAA
arbitration service. Any other fees and expenses incurred by a party during the
mediation or arbitration of a dispute are the party’s responsibility subject to
remedies awarded by the arbitrator in accordance with applicable law.


(i)    Governing Law. This Agreement shall be construed and enforced according
to the laws of the State of Florida, without giving effect to the conflict of
laws principles thereof.


(j)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
only to the extent of such prohibition or unenforceability without invalidating
or affecting the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


(k)    Notices. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid or when sent by express U.S. mail or
overnight delivery through a national delivery service (or an international
delivery service in the case of an address outside the U.S.) with signature
required. Notice to the Company shall be directed to the attention of [for the
SVP, CHRO: the Chief Executive Officer / for all other executives: the Chief
Human Resources Officer] of the



--------------------------------------------------------------------------------




Company at the address of the Company’s headquarters, and notice to the
Executive shall be directed to the Executive at the Executive’s most recent
personal residence on file with the Company.


(l)    Captions. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.


(m)    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed and delivered this Agreement on
the date written below.




EXECUTIVE




____________________________
[Name of Executive]
Date:




DARDEN RESTAURANTS, INC.




____________________________
By:
Date:





--------------------------------------------------------------------------------






EXHIBIT A


Release


You, for yourself, your spouse and your agents, successors, heirs, executors,
administrators and assigns, hereby irrevocably and unconditionally forever
releases and discharges the Company, its parents, divisions, subsidiaries and
affiliates and its and their current and former owners, directors, officers,
shareholders, insurers, benefit plans, representatives, agents and employees,
and each of their predecessors, successors, and assigns (collectively, the
“Releasees”), from any and all actual or potential claims or liabilities of any
kind or nature, including, but not limited to, any claims arising out of or
related to your employment and separation from employment with the Company and
any services that you provided to the Company; any claims for salary,
commissions, bonuses, other severance pay, vacation pay, allowances or other
compensation, or for any benefits under the Employee Retirement Income Security
Act (except for vested ERISA benefits); any claims for discrimination,
harassment or retaliation of any kind or based upon any legally protected
classification or activity; any claims under Title VII of the Civil Rights Acts
of 1964, the Age Discrimination in Employment Act, the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, 42 U.S.C. §1981, 42 U.S.C.
§ 1983, the Family Medical Leave Act and any similar state law, the Fair Credit
Reporting Act and any similar state law, the Equal Pay Act and any similar state
law, including the Florida Civil Rights Act, the Florida Whistleblower Act, the
Florida Minimum Wage Act, Florida Statute §448.08 (and any other claim for
unpaid wages or other compensation under Florida law), as well as any amendments
to any such laws; any claims for any violation of any federal or state
constitutions or executive orders; any claims for wrongful or constructive
discharge, violation of public policy, breach of contract or promise (oral,
written, express or implied), personal injury not covered by workers’
compensation benefits, misrepresentation, negligence, fraud, estoppel,
defamation, infliction of emotional distress, contribution and any claims under
any other federal, state or local law, including those not specifically listed
in this Release, that you, your heirs, executors, administrators, successors,
and assigns now have, ever had or may hereafter have, whether known or unknown,
suspected or unsuspected, up to and including the date of your execution of this
Release.


For the purpose of implementing a full and complete release and discharge of the
Releasees as set forth above, you acknowledge that this Release is intended to
include in its effect, without limitation, all claims known or unknown that you
have or may have against the Releasees which arise out of or relate to your
employment, including but not limited to compensation, performance or
termination of employment with the Company, except for, and notwithstanding
anything in this Release to the contrary, claims which cannot be released solely
by private agreement. This Release also excludes any claim for workers’
compensation benefits and any rights you may have to indemnification or
directors’ and officers’ liability insurance under the Company’s bylaws or
certificate of incorporation, any indemnification agreement to which you are a
party or beneficiary or applicable law, as a result of having served as an
officer, director or employee of the Company or any of its affiliates. You
further acknowledge and agree that you have received all leave, compensation and
reinstatement benefits to which you were entitled through the date of your
execution of this Release, and that you were not subjected to any improper
treatment, conduct or actions as a result of a request for leave, compensation
or reinstatement.


You affirm, by signing this Release, that you have not suffered any unreported
injury or illness arising from your employment, and that you have not filed,
with any federal, state, or local court or agency, any actions or charges
against the Releasees relating to or arising out of your employment with or
separation from the Company. You further agree that while this Release does not
preclude you from filing a charge with the National Labor Relations Board
(“NLRB”), the Equal Employment Opportunity Commission (“EEOC”) or a similar
state or local agency, or from participating in any investigation or proceeding
with them, you do waive your right to personally recover



--------------------------------------------------------------------------------




monies or reinstatement as a result of any complaint or charge filed against the
Company with the NLRB, EEOC or any federal, state or local court or agency,
except as to any action to enforce or challenge this Release, to recover any
vested benefits under ERISA, or to recover workers’ compensation benefits.


You acknowledge:


(a)
That you were provided [twenty-one (21) / forty-five (45)] full days during
which to consider whether to sign this Release. If you have signed this
Agreement prior to the expiration of the [21-day / 45-day] period, you have
voluntarily elected to forego the remainder of that period.



(b)
That you have carefully read and fully understand all of the terms of this
Release[, including its Attachment A].



(c)
That you understand that by signing this Release, you are waiving your rights
under the Age Discrimination in Employment Act, as amended by the Older Workers
Benefit Protection Act, 29 U.S.C. § 621, et seq., and that you are not waiving
any rights arising after the date that this Release is signed.



(d)
That you have been given an opportunity to consult with anyone you choose,
including an attorney, about this Release.



(e)
That you understand fully the terms and effect of this Release and know of no
claim that has not been released by this Release. And, you further acknowledge
that you are not aware of, or that you have fully disclosed to the Company, any
matters for which you are responsible or which has come to your attention as an
employee of the Company that might give rise to, evidence, or support any claim
of illegal conduct, regulatory violation, unlawful discrimination, or other
cause of action against the Company.



(f)
That these terms are final and binding on you.



(g)
That you have signed this Release voluntarily, and not in reliance on any
representations or statements made to you by any employee or officer of the
Company or any of its subsidiaries.



PLEASE READ CAREFULLY. THIS RELEASE INCLUDES A RELEASE OF ALL KNOWN AND UNKNOWN
CLAIMS.






ACKNOWLEDGED AND AGREED




    
[Name of Executive]     Date

